Citation Nr: 0704295	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  99-11 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to direct service connection for a chronic 
headache disorder. 

2.  Entitlement to service connection for a chronic headache 
disorder as secondary to service-connected schizoaffective 
disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service in the United States Marine 
Corps from May 17, 1965, to December 8, 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1998 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that new and material evidence had 
not been received to reopen the veteran's claim for service 
connection for a chronic headache disorder, which had been 
the subject of a prior final disallowance by a September 1968 
rating decision.  A decision-remand by the Board in August 
2006 found that additional evidence received since September 
1968 was sufficient to reopen the veteran's service 
connection claim and remanded the matter for development 
action.  The case was returned to the Board in January 2007.  

On October 30, 2003, the veteran testified at an electronic 
(videoconference) hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a chronic 
headache disorder as secondary to service-connected 
schizoaffective disorder is being addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

There is no competent or credible evidence of record that the 
appellant currently has a chronic headache disorder which had 
its onset during his active military service or is otherwise 
etiologically related to such service.




CONCLUSION OF LAW

A chronic headache disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.159 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the appellant in January 2002 by the RO and in August 2006 by 
the VA Appeals Management Center in Washington, DC, satisfied 
the statutory and regulatory duty to notify provisions.  VA 
has obtained medical opinions addressing the medical question 
of the likely etiology of the appellant's current headache 
disorder and the medical question of the relationship, if 
any, between his current headache disorder and his brief 
period of active military service.  There is no indication in 
the record that additional evidence material to the issues 
decided herein which is not part of the veteran's claims file 
is available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claims decided herein.  

The adjudication of the appellant's claims on appeal was 
prior to the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA notice provided to the appellant by 
VA was the kind of remedial notice which the United States 
Court of Appeals for Veterans Claims (Court) found in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.  In 
view of the fact that the appellant and his representative 
have had ample opportunity during the nearly eight years that 
his appeal has been pending to submit evidence and argument 
in support of his claims, the timing of the VCAA notice 
provided to the appellant was in no way prejudicial to him.    

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

The veteran's service medical records are entirely negative 
for any complaint by him that he was having a headache or for 
any medical finding that he had headaches or required medical 
treatment for headaches.  The service medical records do show 
that, in mid-June 1965, after approximately one month of 
active duty service, the veteran was thought to be exhibiting 
signs of thought disorder and was admitted to a service 
department hospital for a psychiatric evaluation.  On 
examination, there was no indication that the veteran had any 
organic disease of his central nervous system.  After three 
months of psychiatric care and treatment of the veteran at a 
naval hospital, a board of medical officers found that he was 
unsuitable for further service by reason of a longstanding 
schizoid personality disorder, and his separation from active 
service followed.  

At a VA psychiatric examination in September 1998, the 
veteran indicated that he had worked for 28 years as a check 
processor at the Federal Reserve Bank in New Orleans, 
Louisiana.  At a VA neurological examination in September 
1998, the veteran complained that he had been having a 
headache two or three times per week and that his headaches 
were becoming more frequent and lasting longer.  He told the 
examining VA physician that such headaches began when he was 
19 or 20 years of age.  (It is noted that the veteran's 
Department of Defense (DD) Form 214, separation document, 
lists his date of birth as August 16, 1945, so he turned 18 
on August 16, 1964, approximately nine months before his 
entrance upon active military duty.)  The pertinent diagnosis 
at the VA neurological examination in September 1998 was 
tension headaches.  

At the October 2003 videoconference hearing in this case, the 
veteran testified concerning the presence of psychiatric 
problems during service and also testified that the headaches 
started at the same time.  See transcript at Pp. 22-23.

At the hearing in October 2003, when asked by his 
representative whether after separation from service he had 
sought medical attention for headaches, the veteran stated 
that he had seen a private physician in 1988 or 1989 (which 
was over twenty years after his separation from service) due 
to having headaches.

There are no post-service medical records of the veteran, VA 
or non-VA, showing a diagnosis of a headache disorder or 
treatment for headaches prior to September 1998, when the 
veteran was afforded VA medical examinations.

The veteran's hearing testimony that the onset of a claimed 
chronic headache disorder was on the day he was taken to the 
medical department of the Marine Recruit Depot or soon before 
that day during his period of active service is of 
questionable credibility in view of the following facts: it 
has been shown by competent medical evidence that there were 
no recorded complaints of headaches during service; and there 
is no competent or credible evidence of record to support or 
corroborate the veteran's assertion in 2003 (38 years after 
service) that he was suffering from the pain of headaches at 
any time during his active military service from May 17, 
1965, to December 8, 1965.  

At a VA neurological examination of the appellant in July 
2005, the pertinent final impression was: "Muscle 
contraction headache, probably cervicogenic related to some 
cervical spondylosis, apparently.  Plus, he has some stresses 
which aggravates [sic] this pain."  It is noted that the 
appellant is not service-connected for any disorder or 
abnormality of the cervical segment of his spine.  

Pursuant to the Board's August 2006 remand orders, the 
appellant was afforded a review of his pertinent medical 
records in the claims file and a VA neurological examination 
in November 2006, which was conducted by a VA nurse-
practitioner, whose report of the examination was co-signed 
by a VA staff physician.  In response to the question posed 
in the Board's August 2006 remand orders as to the likelihood 
that a chronic headache disorder was initially manifested 
during the appellant's active duty service, the VA examiner 
reported that there was no indication in the record that such 
had been the case.   

The question of whether a chronic headache disorder was 
initially manifested during the active duty military service 
of a veteran whose service medical records do not document 
any complaint by him of having a headache or any medical 
findings tending to show that he was suffering from a 
headache disorder is a question on which the only probative 
evidence would be competent medical evidence.  Likewise, the 
only probative evidence on the question of whether a 
currently diagnosed chronic headache disorder of such a 
veteran is etiologically related or medically linked to an 
incident in or a manifestation during active service would be 
competent medical evidence.  The appellant, as a layman 
without medical training or expertise, is not qualified to 
provide a medical opinion or to provide competent medical 
evidence on a question of medical diagnosis or medical 
causation, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
and so his stated belief that he has a chronic headache 
disorder which is related or linked medically to his active 
service lacks probative value.

There is no competent or credible evidence that the appellant 
currently has a chronic headache disorder which had onset in 
service or is related to service.  The preponderance of the 
evidence of record is against the appellant's claim for 
service connection for a chronic headache disorder, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

As the preponderance of the evidence is against the claim on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply on that issue.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005). 


ORDER

Entitlement to direct service connection for a chronic 
headache disorder as directly incurred during service is 
denied. 

REMAND

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease, will be service 
connected.  

A finding of aggravation requires a showing that the 
underlying condition of a pre-existing injury or disease, as 
contrasted to symptoms, was worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The remand orders of the Board's August 2006 remand of this 
case for further development of the evidence on the issue of 
the appellant's entitlement to secondary service connection 
for a chronic headache disorder provided that the appellant 
be afforded a VA medical examination and that, after a review 
of the pertinent medical records in the claims file and a 
clinical examination of the appellant, the VA examiner would 
provide a medical opinion on the question of whether it is at 
least as likely as not that the appellant's service-connected 
psychiatric disability, currently characterized as a 
schizoaffective disorder, depressive type, caused a chronic 
headache disorder or has permanently worsened the chronic 
headache disorder.  The VA nurse-practitioner who conducted 
the November 2006 VA neurological examination did not answer 
that question posed to her by the Board's August 2006 remand 
order.  There has thus not been compliance in this case with 
the holding in Stegall, and the case must, therefore, again 
be remanded so that VA may attempt to obtain the medical 
examination and medical opinion which, are needed to decide 
the appellant's secondary service connection claim on appeal.   

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should arrange for the 
appellant to undergo a neurological 
examination to provide a medical opinion 
addressing the likelihood that the 
appellant's service-connected psychiatric 
disability caused or aggravated a chronic 
headache disorder.  It is imperative that 
the examining physician review the 
appellant's pertinent medical records in 
the claims file.  After the records 
review and a clinical examination of the 
veteran, the examining physician should 
respond to the following question: Is it 
at least as likely as not (50 percent 
probability or more) that the appellant's 
service-connected psychiatric disability, 
currently characterized as a 
schizoaffective disorder, depressive 
type, caused a chronic headache disorder 
or has permanently worsened, that is, 
aggravated a chronic headache disorder.   

A rationale should be provided for the 
medical findings and conclusions reached.  

2.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. W. Symanski
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


